Citation Nr: 1732031	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2. Entitlement to service connection for pancreatitis. 

3. Entitlement to service connection for a hip disability. 

4. Entitlement to service connection for a back disability.  

5. Entitlement to service connection for polycythemia, to include as due to ionizing radiation.

6. Entitlement to service connection for a lung condition (claimed as breathing problems), to include as due to ionizing radiation and cement dust.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to October 1952.

This appeal to the Board of Veterans' Appeals (Board) is from June 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge at the RO in June 2015.  A transcript of this hearing has been associated with the claims file. 

These matters were previously before the Board in August 2015, at which time they were remanded for further development of the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


The issues of entitlement to service connection for a back disability and a psychological disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's currently diagnosed respiratory disorders are not etiologically related to service, to include exposure to radiation and cement dust therein. 

2. The Veteran does not have a current diagnosis of pancreatitis.  

3. The Veteran does not have a current diagnosis of a hip disability. 

4. Secondary polycythemia did not have its onset in service and is not otherwise related to service, to include radiation exposure.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a lung condition, diagnosed as asthma, COPD, and granulomatous lung disease have not been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria for entitlement to service connection for pancreatitis have not been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. The criteria for entitlement to service connection for a hip disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4. The criteria for entitlement to service connection for polycythemia have not been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38  C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided proper notice.  Moreover, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

VA also has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant post-service private medical records, and post-service VA treatment records.  

The Board notes that the Veteran's service treatment records are considered fire-related.  In cases where the service records are unavailable, a heightened duty exists to assist in the development of the case. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Extensive efforts were made to obtain alternate clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent for lung problems in 1951 at the Fort Lawton military hospital.  In August 2016, the NPRC determined that the requested clinical records would have been part of the Veteran's personnel jacket which was fire related.  Based on the foregoing, it appears that further efforts to obtain service treatment records would be futile. 

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the hip and pancreatitis claims.  However, the Board finds that VA examinations are not necessary in order to render a decision.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, as will be discussed below, there is no credible evidence that the Veteran has a chronic hip disability or chronic pancreatitis.  While the Veteran maintains he experiences hip pain due to heavy lifting in-service and bouts of self-reported pancreatitis, the record does not substantiate a diagnosis of any hip disability or pancreatitis.  Accordingly, VA opinions are not necessary with respect to this claim.

The Veteran was also not afforded a VA examination with regard to his claimed polycythemia.  As noted, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014).  The evidence of a link between the current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no indication that any polycythemia may be associated with the Veteran's active service.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon.  

The Veteran was provided with an opportunity to testify at a hearing before the Board.  When a VLJ conducts a hearing, she must fulfill two duties. 38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ asked the Veteran questions surrounding his disabilities.  The Veteran had an opportunity to provide evidence in addition to his testimony as to why he should be service connected for the claimed disabilities.  The VLJ left the record open for 30 days for the Veteran to submit additional, relevant evidence; he did not do so.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) have been satisfied.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

I. Legal Criteria- Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

For cases involving radiation, service connection can be established in three ways. First, service connection can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309 (d).  Second, service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38  C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, as stated above, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994). 

II. Analysis

a. Lung Condition 

The Veteran contends that he has a lung condition that is related to radiation exposure during his assignment(s) at the Eniwetok Atoll.  Alternatively, he asserts that his lung condition is due to "cement pollution," to which he was exposed when he unloaded bags of cement on/off of ships. See Hearing Transcript, p. 14; see also VA Form 9.  He testified that the cement dust caused "coughing and wheezing all the time," and that he has experienced "lung problems ever since." See Hearing Transcript, p. 14.

The Veteran is competent to report that he was exposed to cement dust in the course of his duties in-service.  Moreover, service personnel records confirm that the Veteran was assigned to the Eniwetok Atoll and that he participated in Operation Greenhouse.  He is therefore presumed to have been exposed to radiation during service. 

The medical record reflects that the Veteran has been diagnosed with asthma, COPD, and granulomatous lung disease during the appeal period. See January 2017 Respiratory Conditions DBQ Examination.  Notably, none of the aforementioned respiratory conditions are presumptive diseases listed under 38 C.F.R. § 3.309(d)(diseases specific to radiation-exposed veterans), or  "radiogenic diseases" listed under 38 C.F.R. § 3.311(b)(2)(i).  Accordingly, service connection cannot be established pursuant to these provisions.  

Notwithstanding the foregoing, the Veteran may still establish service connection on a direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

As noted, the Veteran's STRs are unavailable and presumed fire-related.  An October 1952 separation examination is of record; it reflects a normal clinical evaluation of all body systems. 

The first documentation of a respiratory complaint is not shown until May 2000, at which time the Veteran was treated for bronchitis; the conditions of asthma, COPD, and granulomatous lung disease were subsequently diagnosed.  This is more than 49 years after the Veteran's separation from active duty service.  

The Board notes that a significant lapse in time between service and the post-service documentation of a disability is a factor that tends to weigh against a finding of service connection. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Further, the only competent medical opinion of record is against the Veteran's claim for service connection.  Indeed, the April 2017 VA examiner opined that the Veteran's current pulmonary conditions were less likely than not related to service.  In so finding, the examiner interviewed the Veteran and expressly considered his statements concerning exposure to cement and radiation in-service.  The examiner acknowledged that the Veteran had been exposed to radiation in-service, and cited to a service record that noted the Veteran's possible radiation exposure was less than 3 REMs.  He compared such minimal exposure to a chest CT scan in 2008, which would have exposed him to 0.6 REMs and a subsequent coronary angiogram would have exposed him to 2 to 16 REMs.  He stated, "There is nothing historically, radiographically, or clinically to indicate he received a significant enough radiation exposure dosage to affect lung function...His imaging studies have never suggested a radiation effect to his lungs."  The examiner stated that the Veteran did not have any of the "expected changes associated with radiation damage to the lungs."  With respect to granuloma findings, the examiner stated that the granulomas, in and of themselves, were of no clinical significance except as a marker of a prior event and could have been caused by multiple organisms, including pneumonia, common fungal organisms, etc.  He stated that there was no evidence that granulomatous disease was incurred in service.  With respect to asthma/bronchitis, and COPD, the examiner noted that these conditions were not diagnosed until nearly 5 decades after service and that there was "nothing to document an association between these conditions and his active duty service time."  The examiner further stated that chronic bronchitis was well known to spontaneously appear in the general population and was known to cause COPD.

The Board finds the April 2017 VA examiner's opinion to be highly probative as to the issue of nexus because it was rendered after a thorough review of the Veteran's statements and medical history and it was supported by a sound medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Significantly, there are no medical opinions of record to the contrary.  

The Board acknowledges the Veteran's assertions (and those of his wife) that he developed the currently diagnosed respiratory disorders due to exposure to radiation and/or cement in active service.  The Veteran's own assertions, and those of his wife, are afforded no probative weight in the absence of evidence that they possess the expertise to render opinions about medical matters.  Although the Veteran and his wife are competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  There is no evidence that the Veteran or his wife has such medical expertise.  Indeed, while the Veteran believes that symptoms he experienced over the years are related and a continuing disease process of symptoms he experienced in service, the medical expert found no such relationship.  

In short, the most competent and probative evidence of record establishes that the Veteran's respiratory conditions first manifested many years after service and are not related to injury, illness, or other event in active service, to include radiation/cement exposure therein.  Notably, the Veteran has not submitted any competent evidence showing that his exposure to radiation or cement caused the currently diagnosed respiratory disorders.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

b. Pancreatitis

The Veteran seeks service connection for pancreatitis.  He testified that he was treated for pancreatitis during service and shortly after service, and that he still suffers from bouts of pancreatitis on occasion. See Board Hearing Transcript. 

As noted, the Veteran's service treatment records are unavailable and presumed fire-related.  However, an October 1952 separation examination is of record; it reflects a normal clinical evaluation of all body systems.  

Following service, the Veteran was treated for an acute episode of pancreatitis in February 1953.  

Thereafter, the medical record, to include VA and private treatment records, is entirely silent for complaints, treatment, and/or diagnoses of pancreatitis.  The Board draws a reasonable inference that if chronic pancreatitis were in fact present, given the serious nature of the disorder, such disorder would be reflected in treatment records.  Thus, the fact that it is not documented tends to show that the claimed disability is not present. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current diagnosis of pancreatitis, the appeal is denied as to this issue.

The Veteran has contended on his own behalf that he suffers from pancreatitis. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to report that he cannot eat spicy foods and/or that he experiences occasional bouts of stomach pain, etc., he is not competent to diagnose pancreatitis.  The Veteran has otherwise presented no competent medical evidence of a current pancreatitis diagnosis during the appeal period.  During his 2015 Board hearing, the Veteran stated that his last attack or episode was 5 or 6 years prior.  On remand, the Veteran was invited to submit medical evidence in support of this claim, but he did not do so.  

In short, there is no competent medical evidence of a pancreatitis diagnosis during the appeal period.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer, supra.  It is therefore unnecessary to address any other element of service connection.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 




c. Hip Disability 

The Veteran claims that he has a hip disability as a result of repetitive in-service lifting, loading/unloading cement sacks and palettes from ships during his assignment to the Eniwetok Atoll. See Hearing Transcript. 

As noted, the Veteran's STRs are unavailable and presumed fire-related.  An October 1952 separation examination is of record; it reflects a normal clinical evaluation of all body systems. 

The Veteran does not contend that he was treated for hip problems in-service or for at least a decade following active duty service. See Hearing Transcript.  

While post-service VA treatment records show the Veteran complained of hip pain in 2011, he was never diagnosed with a hip disability. See VA Treatment Record, November 2011.  Notably, for the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran has contended on his own behalf that he suffers from arthritis of the hip.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, the specific issue in this case falls outside the realm of common knowledge of a lay person. See Jandreau, supra.  While the Veteran is competent to report that he experiences hip pain, he is not competent to diagnose a hip disability, such as arthritis of the acetabulum.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and requires specialized testing (e.g., x-ray, etc.) beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  The Veteran has otherwise presented no competent medical evidence of a hip disability diagnosis during the appeal period.  

In short, there is no probative, persuasive evidence to indicate the Veteran has a current hip disability.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer, supra.  It is therefore unnecessary to address any other element of service connection.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

d. Polycythemia

The Veteran contends that his polycythemia (high red blood cell mass) is related to ionizing radiation exposure during his assignment(s) at the Eniwetok Atoll. 

Service personnel records confirm that the Veteran was assigned to the Eniwetok Atoll and that he participated in Operation Greenhouse.  He is therefore presumed to have been exposed to radiation during service.  

However, polycythemia is neither a presumptive disease listed under 38 C.F.R. § 3.309(d)(diseases specific to radiation-exposed veterans), nor a "radiogenic disease" listed under 38 C.F.R. § 3.311(b)(2)(i).  Accordingly, service connection cannot be established pursuant to these provisions.  

Notwithstanding the foregoing, the appellant may still establish service connection on a direct basis. See Combee, supra. 

As noted, the Veteran's STRs are unavailable and presumed fire-related.  The Veteran has not alleged treatment for polycythemia during service.  An October 1952 separation examination is of record; it reflects a normal clinical evaluation of all body systems. 

Post-service treatment records reflect that the Veteran was first diagnosed with secondary polycythemia in December 2011 (i.e., nearly 60 years after separation from service), at which time such condition was determined to be the result of his renal and hypertensive medications. See December 2011 VA Treatment Record.

The Board notes that a significant lapse in time between service and the post-service documentation of a disability is a factor that tends to weigh against a finding of service connection. See Maxson, supra. 

Further, there is no competent evidence or opinion that even suggests that an etiological relationship exists between the claimed disability and service, to include radiation exposure therein.  In fact, the competent medical evidence of record indicates that the Veteran's secondary polycythemia is related to his renal and hypertensive medications. 

The Board has considered the Veteran's statements regarding the etiology of his polycythemia.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that he is qualified and/or competent to give a medical opinion regarding a diagnosis or the etiology of his polycythemia. 

Given that the Board has found the unfavorable VA treatment records to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection for polycythemia, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A §5107 (West 2014).


ORDER

Service connection for a lung condition is denied. 

Service connection for pancreatitis is denied. 

Service connection for a hip disorder is denied. 

Service connection for polycythemia is denied. 


REMAND

Low Back 

The Veteran contends that he has a back disorder as a result of repetitive in-service lifting, loading/unloading cement sacks and palettes from ships during his assignment to the Eniwetok Atoll. See Hearing Transcript, p. 5.  As noted, the Veteran's service treatment records are fire-related and unavailable for review.  During his hearing, the Veteran reported that he sought treatment for his back problems shortly after service in the 1950's and that he ultimately had back surgery in 1960. 

The Veteran underwent a VA examination in December 2016 to determine the nature and etiology of his claimed back disorder.  The VA examiner opined that the back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the following rationale: "During service, condition was acute only.  There is no evidence of chronicity of care.  A nexus has not been established." 

O prior remand, the Board directed the RO to obtain treatment records from Fort Smith, a VA facility where the Veteran claims he underwent back surgery in 1960.  It does not appear that the RO has undertaken any development in this regard.  This should be accomplished upon remand.  Additionally, the Board shall seek additional commentary from the VA examiner. 

Psychological Disorder 

The Veteran contends that his psychological disorder, currently diagnosed as depression, is related to his service at the Eniwetok Atoll.  In testimony and other statements of record, the Veteran stated that he began to feel isolated and depressed while living on the Atoll/island, and that these symptoms persisted after service (i.e., he testified that he sought treatment in 1959/1960 and was diagnosed with depression) and to the present.

The Veteran was afforded a VA psychological examination in November 2016.  The examiner stated that she was "unable to opine as to whether the [depressive disorder] diagnosis is the result of his military service without resorting to mere speculation given the lack of service treatment records documenting depression symptoms or mental health treatment while in the military."  

As noted, the Veteran's STRs are considered to be fire-related and unavailable for review.  The Board shall seek additional commentary from the VA examiner. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran asserts that he underwent back surgery at Fort Smith in approximately 1960; the RO/AOJ should obtain any and all records of VA treatment/hospitalization from this time period. 

If these records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2. Then, return the record to the VA examiner who authored the December 2016 VA back examination report. The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record has been reviewed.  If the December 2016 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

In the light of the fact that the Veteran's service treatment records are unavailable for review, the examiner is asked to carefully review the record, including the Veteran's statements concerning the onset of back symptomatology (i.e., after repetitive in-service lifting, loading/unloading cement sacks and palettes from ships during his assignment to the Eniwetok Atoll), and his statements of continuing back treatment/symptoms throughout the 1950's, which purportedly culminated in a back surgery in 1960. 

The examiner must then provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed back disorder manifested in or is otherwise related to the Veteran's military service, including his repetitive lifting, loading, and unloading of cement sacks and palettes from ships during his assignment at the Eniwetok Atoll.  In so opining, the examiner should address the likelihood that injuries such as those described by the Veteran could have caused the Veteran's current back condition.  If an opinion cannot be provided regarding any issue without resort to mere speculation, then the examiner must describe in detail why this is the case. 

3. Then, return the record to the VA examiner who authored the November 2016 VA psychological examination report.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record has been reviewed. If the November 2016 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

In light of the fact that the Veteran's service treatment records are unavailable for review, the examiner is asked to carefully review the record, including the Veteran's statements (and those of his wife) concerning the onset of psychological symptomatology (i.e., after being assigned to the Eniwetok Atoll in-service), and his statements as to continuing psychological symptomatology thereafter. 

The examiner must then provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed persistent depressive disorder is related to active military service or events therein, including service at the Eniwetok Atoll.  If an opinion still cannot be provided regarding any issue without resort to mere speculation, then the examiner must describe in detail why this is the case. 

4. Then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


